Citation Nr: 1208964	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for depression and dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1975 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In writing in September 2009, the Veteran withdrew his request for a hearing before the Board.

In a decision in October 2010, the Board reopened the claim of service connection for depression and dysthymia, and then remanded the matter for additional development, including a VA examination.  

The Veteran failed to show for the scheduled VA examination, and in correspondence in November 2011 he stated that he was not going to disclose any personal information or records.


FINDING OF FACT

In correspondence in November 2011, prior to promulgation of a decision by the Board, the Veteran withdrew the appeal on the claim of service connection for depression and dysthymia.










CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for service connection for depression and dysthymia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a decision in October 2010, the Board remanded the claim of service connection for depression and dysthymia for additional development.

In correspondence in November 2011, prior to promulgation of a Board decision, the Veteran stated his personal information or files could not be obtained or used for any reason what so ever regarding his claim for depression and dysthymia.  

A substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  














The correspondence in November 2011 reflects the Veteran's intent to withdraw the appeal.  Accordingly, the Board does not have appellate jurisdiction, and the appeal of the claim is dismissed.  38 U.S.C.A. § 7105.  38 U.S.C.A. § 7105. 


ORDER

The appeal of the claim of service connection for depression and dysthymia is dismissed.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


